﻿251.	 On behalf of my delegation, I should like to express our warmest congratulations to Mr. Mojsov on his election to the Presidency of the thirty-second session of the United Nations General Assembly. It is a fitting recognition of his outstanding qualities of leadership and enlightened grasp of international issues. It is a tribute to his country's distinguished record in world affairs as a founding member of the non-aligned movement. We feel confident that under his capable guidance this General Assembly will inspire a new momentum for international co-operation towards peace and economic justice for all peoples.
252.	I also wish to pay a tribute to his predecessor and express our sincere appreciation to Ambassador Amerasinghe of Sri Lanka for his outstanding performance in presiding over the deliberations of the last session.
253.	To Secretary-General Waldheim I express gratitude for his untiring efforts in the cause of peace and the solution of the critical issues which face us all.
254.	I should like also to welcome the Republic of Djibouti and the Socialist Republic of Viet Nam as Members of the United Nations. The admission of Djibouti marks another important milestone in the process of decolonization.
255.	As regards the Socialist Republic of Viet Nam, we have watched with awe and admiration the unceasing struggle of these people for three decades against imperialism in the fight for independence. And, that war having been won, we witnessed yet another struggle-this one for membership in the United Nations. Viet Nam's history of struggle for independence and the fight to take its rightful place among the community of free nations stand as a shining example of determination to all oppressed peoples.
256.	We are sure that members of the international community will render to both these countries assistance for their development and reconstruction consonant with the fullest respect for their sovereignty.
257.	The year 1977 was ushered in with expressions of optimism by some leading statesmen that substantial progress would be made towards the solution of areas of international tension and conflict, both political and economic.
258.	The current political international situation is a source of grave concern to us all. New areas of strife and tension have surfaced which present a critical challenge to the preservation of international peace and security. In addition, the continued existence of major international economic problems, particularly those affecting the developing countries, and the lack of significant progress towards the establishment of the new international economic order, are rapidly dispelling any sense of optimism. Urgent solutions must be applied if the United Nations is to fulfil its responsibilities as an effective instrument for preserving peace.
259.	The situation in southern Africa has become more critical. The people of Zimbabwe are no closer to freedom and independence and, as time drags on, the only losers are the indigenous people of Zimbabwe themselves. The problem must be settled within the guidelines set out in the various United Nations declarations and resolutions, and especially the Maputo Declaration, adopted earlier this year.
260.	We must continue to demand of the illegal Smith regime the immediate and unconditional accession to power by the majority  of the people of the Territory. On this, there can be no compromise, and any attempt to bring about any other solution is bound in advance to fail. We view with interest current initiatives to resolve the situation. The Government and people of Jamaica will always support attempts to bring about a negotiated settlement, but the armed struggle will continue, and it will receive our unqualified support until the legitimate aspirations of the indigenous people are met.
261.	In Namibia we find the Pretoria regime still engaged against world opinion and, in defiance of the injunctions of the United Nations, in the illegal occupation of territory which is the direct responsibility of this body. As such, this constitutes a clear and most direct challenge to the authority of the United Nations. That regime has flouted the authority of the United Nations, has shown repeatedly that it does not intend to withdraw its presence and influence from the Territory, has established nuclear-test installations in the desert region of Namibia and has carried out preparations to test a nuclear device for military and aggressive purposes. Now what do we find? Negotiations are at present being conducted by certain Governments with the Pretoria regime in an effort to plead with, beg and beseech that Government to give up that which it illegally occupies. 

262.	My delegation stands firmly behind the Maputo Declaration. It is up to the people of Namibia to determine their own future. Free elections must be held under the supervision and control of the United Nations. Prior to such elections, conditions for a negotiated settlement must be created in accordance with all the relevant resolutions and decisions of the United Nations, particularly as they relate to the removal of South African military presence from the Territory, the participation of the South West Africa People's Organization in the elections, and acceptance of the fact that Namibia will proceed to independence as one political entity, with its territorial integrity preserved. Any negotiated settlement must include these basic conditions to command Jamaica's support and endorsement.
263.	The situation in South Africa itself is now at a critical stage: massacres of innocent blacks and the murder of individual black leaders continue to be the order of the day as the white racist minority increases its acts of repression to delay the inevitable holocaust. And while leaders and opinion-makers in some of the major Powers exhort the oppressed, blacks to seek change by peaceful means, Vorster has shown his manifest contempt for such exhortations, as well as for the overtures that have been made to him by some of the major Powers, by recently announcing bogus proposals for constitutional change which make no provision for transferring power to the majority of the peoples of South Africa.
264.	Action to support the African struggle for freedom is now a matter of urgency. Of particular concern is the continuing collaboration of some major Powers with the Pretoria regime in the military and economic fields. We can no longer be content with hollow assurances of opposition to apartheid while these countries profit from their military and economic deals and thereby enable the reinforcement
of this criminal policy of apartheid. In this regard, the most disturbing development is the acquisition by the Pretoria regime of the capability to manufacture nuclear weapons.
265.	The World Conference for Action against Apartheid held in Lagos, Nigeria, in August of this year once again demonstrated international abhorrence of the system of apartheid. But the call of the Lagos Conference is for action to support the struggle of the African people to secure their legitimate rights and for action to sever all contacts with South Africa.
266.	In this latter regard, we hope that this Assembly will take concrete action towards the finalization of an international convention against apartheid in sports, as called for in the resolution which was adopted by the Assembly last year.
267.	The hopes and expectations of the international community at the beginning of 1977 that the year would show meaningful progress towards a peaceful settlement of the problem of the Middle East have been seriously prejudiced by recent developments in the occupied Arab territories The recognition by the Government of Israel of settlements by its nationals in the occupied territories is tantamount to annexation, and reinforces the view held by many States that Israel's basic policy in the Middle East is one of territorial expansion. The acquisition of territory by force is totally unacceptable to my Government. Jamaica continues to regard the implementation of Security Council resolutions 242 (1967) and 338(1973) as the basic ingredient for a settlement in the Middle East. We regard the participation of the legitimate representatives of the Palestinian people as an indispensable prerequisite for the successful resumption of the Geneva Peace Conference on the Middle East.
268.	We are encouraged by recent evidence of a more even-handed policy towards the Middle East problem by one of the major Powers-a policy which includes recognition of the inalienable rights of the Palestinian people. More than ever, it is essential that all parties to the conflict show restraint in their actions and give mutual recognition to one another, including the right of the Palestinians to a homeland and the existence of an Israeli State, lest the momentum towards the resumption of the Peace Conference be lost and the world find itself plunged once more into a deepening international crisis.
269.	The situation in Cyprus is another long-standing problem, as that small independent and non-aligned country remains dismembered through occupation by foreign military forces. The United Nations must therefore renew its efforts to promote a solution which is in the interests of the people of Cyprus through an early resumption of meaningful talks between the two communities and the withdrawal of the foreign troops.
270.	Perhaps the most positive achievement over the past year is the successful outcome of negotiations on new Panama Canal treaties which satisfy the legitimate aspirations of the Government and people of Panama. The settlement of this long-standing issue augurs well for the future of relations in our hemisphere, and we sincerely hope that this new spirit of understanding and co-operation will lead to the solution of the other outstanding issues in other parts of the world as well.
271.	In particular, within the hemisphere we look forward to a prompt solution to the Belize issue. For far too long the people of Belize have been prevented from achieving their legitimate rights. Talks held earlier this year have not provided any meaningful results for the achievement of the independence and security of Belize. At the same time there is fearful evidence that certain countries have been supplying arms for use against Belize. Moreover, the events which followed the movement of troops against Belize earlier this year leave no doubt that the situation is a growing threat to international peace.
272.	In the circumstances my Government wishes to re-emphasize that the United Nations must act now to provide appropriate international safeguards for the independence of Belize, with preservation of its territorial integrity. If the United Nations cannot help to ensure the right to independence of a small, defenceless country by providing such safeguards, then it will have fallen far short of fulfilling its responsibilities to the international community.
271 The relaxation of tension in the world and the promotion of international peace and security are directly related to substantive progress in disarmament. We continue to witness the escalation of the arms race, which has already reached alarming proportions. New and sophisticated weapons of mass destruction are being developed to add to already heavily-stocked arsenals. As the proliferation of nuclear weapons continues tensions increase and the danger of a nuclear holocaust becomes more frightening. No progress has been made over the past year on the conclusion of a comprehensive test-ban treaty and other issues of high priority in the field of disarmament.
273.	We urge the major Powers to commit themselves to more active endeavours towards the goal of general and complete disarmament. One step in this direction would be the reduction of military budgets and the use of funds thus saved for international assistance to developing countries. In this context I wish to emphasize that the arms race is inconsistent with the pressing social and economic needs of the developing world. It is deplorable that annual expenditures of over $300 billion are being wastefully utilized on tools of destruction.
274.	But we should not abandon hope. The special session on disarmament scheduled for 1978 presents an opportunity for new approaches to this question. My Government looks forward to an intensive session which should provide a new impetus for progress towards general and complete disarmament under effective international control.
275.	The question of human rights is fundamental to all of our concerns and underlies all our efforts to resolve the most pressing issues now before the General Assembly, whether they be political or economic, or are labeled humanitarian issues. For essentially it is the basic ideals and goals of the Universal Declaration of Human Rights which guide our considerations as we search for justice and peace throughout the world.
276.	Let us never forget that current discussions of human rights, both inside and outside +he United Nations, take place at a time of mounting crisis in southern Africa emanating from the most, massive violations of human rights known to our world today.
277.	These discussions of human rights raise questions of great sensitivity. This is to a great extent because varying perceptions of human rights exist, with differing emphasis being given to one aspect of human rights as against another. To some nations the civil and political rights of the individual, such as the right of free elections, freedom of expression, freedom of association, are paramount; to some nations the rights of all to food, to shelter, to health, to work, are the most urgent and basic of all human rights. States Members of this Organization strive towards a totality of human satisfaction In developing countries the struggle to achieve that totality becomes one of the most demanding aspects of national endeavours.
278.	Developing countries represent that vast section of the world whose previous history of colonization, foreign occupation and control has implied the massive deprivation of the human rights of the majority of our people-our civil, political, social, cultural and economic rights. This has been the experience of my own country.
279.	The enormous challenge which confronts us is how now to advance all of these rights for the enjoyment of all citizens without sacrificing one right to the other. Jamaica does not shrink from the magnitude of this task The socialist revolution in which we are engaged is firmly grounded in a democratic respect for the rule of law and the protection of individual human rights and freedom. We shall continue to promote these, not only within our own boundaries but regionally and internationally as well.
280.	We record with pleasure that the policies of my Government in the area of legal reform and institution- building will enable large segments of our population, such as women, youth and, particularly, children of unwed parents, to occupy the just and equal position in our society of which they have for centuries been deprived. Our commitment to eradicate poverty commands the highest priority, requiring the mobilization of all our resources, human and natural. Only in this way can we begin to discharge our responsibility to the masses of our people as they exert their rightful claim to enjoy human dignity But the pressure on national resources of fulfilling that responsibility is one of the most crucial challenges which faces the majority of our Member States.
281.	Unfortunately, developing countries which take a really serious view of their obligation to divert resources to meet the needs of their underprivileged find little sympathy or understanding among developed countries and certain international institutions. If we devote domestic resources primarily to meeting these needs and have to seek temporary foreign-exchange assistance from the international monetary agencies, those agencies ignore or discount the social objectives and apply rigid and anachronistic yardsticks to the credit application; stigmatize our Governments as having frittered away our resources and provide limited amounts of credit only on condition that the vital social programmes are cut back. All this is done in the name of sound financial practice.
282.	As we approach the thirtieth anniversary of the Universal Declaration of Human Rights it is timely to begin to recall the wide span of human needs identified in that Declaration and the complex nature of the task involved in satisfying those needs, even at the most minimal level. The most complex unresolved aspect of that task to date is the linkage which exists between civil and economic rights.
283.	The need for a searching and comprehensive analysis of human rights and the implications of their interdependence and indivisibility are issues which my Government hopes will receive full consideration by this Assembly.
284.	Jamaica hopes that we can in the coming weeks address our minds to the capacity of the United Nations to advance human rights on all fronts, guided by the growing recognition that the present urgent search for international economic justice is a process which carries most profound implications for the realization of the full spectrum of human rights for the majority of the world's people.
285.	As long as two thirds of mankind continue to exist at a subsistence level, there will be a continuation of crises and tensions throughout the world.
286.	The concept of the new international economic order arose from the need to synchronize or integrate international political and economic relations into a single conceptual framework for global development from which benefits would accrue to all countries and all peoples.
287.	Since the sixth special session, little progress has been made towards the establishment of the new order. The very acceptance of the concept has been slow as the industrialized market economy countries have clung stubbornly to the past. With a few notable exceptions, leaders and opinion-makers of those countries are doing their peoples a grave disservice by failing to educate them to the need for change in relations between the rich and poor nations. We, the developing countries, will not continue to live in squalor through exploitation by the operations of an. outmoded system of economic relations.
288.	The United Nations is the only forum where global problems can be tackled comprehensively with the hope of finding solutions in the interests of the entire international community. In the economic sphere, the results of the Conference on International Economic Co-operation clearly show the futility of dealing with these problems on the basis of the participation of a few countries outside the global framework of the United Nations. Yet we must be concerned at the capacity of the United Nations system to deal effectively with the restructuring of the global economic system
289.	It is not enough merely to reaffirm that the negotiations on the new international economic order must take place within the United Nations system. We must also take action to ensure that this system is adequately structured to carry out the negotiations and to monitor the implementation of decisions taken and agreements reached.
290.	There are three areas which call particularly for new approaches by the United Nations. The first concerns the transfer of resources from developed to developing countries.
291.	The two-year period since 1975 should have seen the complete implementation of the decision by the seventh special session of the General Assembly that the flow of concessional financial resources to developing countries should be made  predictable, continuous and increasingly assured. It has been taken up instead with arguments over the definition of official development aid, repetitious explanations of the failure of one or another donor country to maintain the promised level of its voluntary aid, and with attempts to estimate by what decade in the future past targets of voluntary charity will have been reached.
292.	It is time now to look at this subject of the transfer of resources in its widest aspects; to keep watch upon the movement of resources on non-concessional as well as concessional terms; to take into account the massive annual growth in the inward flow of resources from the poor to the rich. It is time now also to abandon the annual appeals to halt the downward trend in the volume of charity, to take up once more the various proposals which have been advanced for making the transfer of resources automatic and to negotiate firm commitments in respect of those transfers.
293.	Unless my Government can be convinced that existing machinery in the United Nations system can and will immediately be utilized for this new approach to the transfer of resources, we propose to work towards the early introduction of firm proposals for the establishment of a commission on the transfer of resources, in which representatives from developed and developing countries will sit down at a table across from each other and negotiate in earnest about the transfer of resources.
294.	The next area which, in the view of my Government, requires a new kind of involvement on the part of the United Nations is that of international monetary reform. For too long now the world monetary system has remained essentially under the control of a few major countries. Detailed technical studies have been made and recommendations for reform of the Bretton Woods system have been put forward; but implementation is being delayed by countries which have the power to place narrow national or group interests above the interests of the world community—with disastrous consequences for the economies of the developing countries. Even those proposals do not fully meet our needs. Moreover, the established principles and practices of IMF in the management of world liquidity will not satisfy the demands of a changing world order.
295.	My Government is convinced that the monetary reform eventually carried out will be adequate neither in scope nor in pace if the process of reform remains in the exclusive domain of the present governing bodies of IMF. Some external machinery with sufficient authority to stimulate reform is urgently required.
296.	My Government therefore proposes that the General Assembly should decide to establish an ad hoc commission on international monetary reform which would be charged with the function of calling for reports on the measures under consideration in IMF, assessing the progress being made with their implementation and of promoting and guiding the whole process of international monetary reform.
297.	The third area in which the United Nations needs to make a new approach concerns energy. Several factors point to the urgency of making effective international arrangements to deal with this critical area.
298.	These factors include the need for effective conservation of oil and natural gas; the need to intensify the search for new energy resources; the necessity to ensure that investment choices in the development of alternative energy supplies reflect rational strategies in the developing countries; the need to ensure adequate research into solar, wind and other renewable forms of energy and the need for financial and technical assistance for high-risk investment in energy exploration, in the development of known resources and for diversification programmes.
299.	All this must be seen within the context of a precarious world energy supply. In addition, the very close relationship between the question of energy and development must be continually recognized.
300.	The studies undertaken by the United Nations at the request of the General Assembly at its seventh special session cannot satisfy the urgency of this need.
301.	With respect to financial assistance, international financial institutions, especially the World Bank, should be provided with adequate resources to meet, in particular, the needs of energy-deficient developing countries.
302.	My Government therefore proposes that consultations should take place during this session of the General Assembly with a view to establishing one institution to provide for technical co-operation between developed and developing countries in energy exploration, energy diversification and the transfer of energy technology. The consultations will aim at discovering the form and precisely with what functions such a body could be invested.
303.	The resumed negotiations on the common fund are scheduled to begin in a few weeks' time and it is imperative that early agreement be reached on the establishment of the fund within the framework of the Integrated Programme for Commodities.
304.	Another forthcoming event of major significance is the ministerial meeting of the Trade and Development Board to review measures concerning the debt and related development and financial problems of the least developed, the developing island and the developing land-locked countries. In this connexion, the General Assembly has already charged the forthcoming Ministerial Meeting with the specific task of reaching agreement on concrete measures to provide an immediate solution to the debt problems of developing countries.
305.	The progress at those two meetings will be closely watched by developing countries and will constitute the acid text of the  greater understanding  so widely emphasized by developed countries as well as their implicit commitment to negotiate seriously in the United Nations system, particularly on issues involving structural change pertaining to the new international economic order and its establishment. Comprehensive substantive proposals have long been submitted by the Group of 77 on these critical issues, and we look forward to constructive consideration by the developed countries on these important proposals.
306.	Another area we regard as being of fundamental importance for the establishment of the new international economic order is the Third United Nations Conference on the Law of the Sea. An international agreement on a convention for the equitable distribution of the resources of the sea-bed is long overdue, and I urge all participants to work seriously towards a successful conclusion of the Conference at its next session, in March 1978. Jamaica looks forward to accommodating the headquarters of the international sea-bed authority.
307.	Jamaica has followed with deep interest the work of the Ad Hoc Committee on the Restructuring of the Economic and Social Sectors of the United Nations System. It is with concern that we have observed the scope of the exercise being whittled down by developed countries in the course of the Committee's work, particularly with respect to enhancing the capability of the United Nations Secretariat to meet the demands involved in establishing the new order. Jamaica will therefore be keenly interested in the actions to be taken by the General Assembly at this session in the light of the anticipated report of the Ad Hoc Committee.
308.	We stress the absolute necessity of developing rational structures and processes that can better serve the international community. They are essential and, if relevant and effective, they can greatly assist our work. The issues on our agenda-issues involving, for example, the arms race, the intractable nature of racist regimes, the Middle East and the reorganization of the world's economic system-which will command our attention during the coming weeks require far more of us than skills and talents in institutional engineering and diplomatic virtuosity.
309.	Yesterday we Ministers of Foreign Affairs of the States members of the Group of 77 reaffirmed our unmistakable determination to eradicate the ills that have for so long plagued mankind. We restated with one voice the principles that should guide the international community in this undertaking.
310.	Time ebbs away. Further delay invites disaster. The entire world community must act now. Failure imperils all mankind. Our mandate is to improve the lives of all the men and women who now occupy this planet and those who will be born on it. This is our mandate, as simple to state as it is at times difficult to implement.
311.	Conscious of this, we renew our faith in the capacity of the United Nations to serve humanity. Simultaneously we will continue to challenge it and ourselves to fulfil its great and noble task.
